Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-22 and 31-38 directed to an invention non-elected with traverse in the reply filed on October 12, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Priority
The claim to priority to 62/836,447 filed on April 19, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on April 21, 2020 and July 21, 2020 have been considered by the Examiner.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference “92, 94, 103,115, 116, 117 and 121.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The abstract of the disclosure is objected to because it is more than 150 words. Correction is required. See MPEP § 608.01(b).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  James et al. (US Pat. 3,526,027) discloses an apparatus for coating side seam areas of containers.  Beyer et al. (US Pat. 4,009,050) discloses a transfer mechanism.  Arrasmith (US Pat. 4,327,665) discloses a method and apparatus for coating composition on can seams.  Sullivan et al. (US Pat. 4,333,246) discloses an apparatus and method for drying can enclosures.  Beckmann et al. (US Pat. 4,665,626) discloses a process and device for drying of coated work pieces through infrared radiation.  Ribnitz (US Pat. 4,759,946) discloses a method and apparatus for the interior coating of hollow bodies.  Wilson et al. (US Pat. 7,432,480) discloses an induction dryer.  Plantamura (US Pat. 8,662,876) discloses an installation for heating the bodies of preforms for blow-molding containers.  Baxter et al. (US Pat. 9,451,658) discloses an induction oven for curing coating on containers.  Widitora et al. (US Pat. 9,883,551) discloses an induction heating system for food containers and method.  Widitora et al. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/5/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761